Citation Nr: 1618683	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-08 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than April 18, 2011, for the grant of a 100 percent rating for posttraumatic stress disorder (PTSD), previously evaluated with cognitive impairment residual of traumatic brain injury.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from June 1991 to November 1994 and from January 2003 to September 2006.  His military awards include the Purple Heart.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In March 2016, prior to the promulgation of a decision regarding the issue of entitlement to an effective date earlier than April 18, 2011, for the grant of a 100 percent rating for PTSD, previously evaluated with cognitive impairment residual of traumatic brain, the Board received notification from the Veteran requesting withdrawal of the appeal as to the stated issue.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal regarding the issue of entitlement to an effective date earlier than April 18, 2011, for the grant of a 100 percent rating for PTSD, previously evaluated with cognitive impairment residual of traumatic brain injury have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a March 2016 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal regarding entitlement to an effective date earlier than April 18, 2011, for the grant of a 100 percent rating for PTSD, previously evaluated with cognitive impairment residual of traumatic brain injury.  See the March 2016 statement.  Accordingly, the Board does not have jurisdiction to review the appeal as to the stated issue, and it is dismissed.  


ORDER

The appeal as to entitlement to an effective date earlier than April 18, 2011, for the grant of a 100 percent rating for posttraumatic stress disorder (PTSD), previously evaluated with cognitive impairment residual of traumatic brain injury, is dismissed.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


